UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

CLARENCE STEWART
CIVIL ACTION

VERSUS
NO. 19-414-JWD-RLB

SHAWN WINCHESTER, ET AL.
OPINION
After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated August 19, 2019, to which no objection was filed;
IT IS ORDERED that this matter is dismissed without prejudice for Plaintiff's failure
to pay the filing fee or file a motion to proceed in forma pauperis.

Judgment shall be entered accordingly.

Signed in Baton Rouge, Louisiana, on September 23, 2019.

Ah

JUDGE JOHN W. deGRAVELLES
ED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
